DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 2/15/2022.  Claims 1, 2, 4-8, 10-14, and 16- 18 are pending where claims 1, 2, 4-8, 10-14, and 16-18 were previously presented and claims 3, 9, and 15 were cancelled.

Claim Objections
The applicant amended the claims to address the claim objections.  In view of the amendments the previous claim objections have been withdrawn.

Claim Objections
Claims 1, 7, and 15 are objected to because of the following informalities:  the claims have been amended to use the word ‘synch’ while many other phrases use the word ‘sync’.  Please conform to a particular standard to help maintain term consistency.  Appropriate correction is required.

Specification
The applicant amended the specification to address the objections.  In view of the amendments the respective objections have been withdrawn.

35 USC § 101
The applicant amended the claims to address the 35 USC 101 rejections.  In view of the amendments, the respective 35 USC 101 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergant et al [US 2007/0136389 A1] in view of Skidanov et al [US 2013/0198139 A1] and Batwara et al [US 20130166855 A1].
With regard to claim 1, Bergant teaches a method, comprising: creating a snap set (S-base) on a source site (see paragraph [0033]; a snap set is created at the source/primary server); 
creating a snap set (S-base') on the target site (see paragraph [0033]; a snap set is created at the secondary or target site);
creating a local snap set Sn against the source and a remote snap set against the S-base; transferring a data difference between Sn and S-base to the target site; and writing the difference to Sn' on the target site (see paragraphs [0025] and [0037]; the system can create other local snapshots and compare them to determine differences that will be transferred to the remote/target/secondary site).
Bergant teaches temporarily suspending write access for a snapshot copy process (see paragraph [0038]) but does not appear to explicitly teach marking, in a journal at time of snap set (S-base) creation on the source site, valid sync replication input/output (IO) journal entries, each journal entry representing an inflight synch IO request at time of snap set creation; tracking journal entries; and upon determining all marked sync replication IO journal entries are removed from the journal indicating completion of inflight IOs.
Skidanov teaches valid sync replication IO journal entries at time of snap set creation; tracking journal entries (see paragraphs [0031]-[0038]; the system can utilize means to track transactions that represent changes that need to be applied including 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the snapshot copy process of Bergant to utilize a journal/log to help ensure all transactions are stored/completed before creating a snapshot as taught by Skidanov in order to eliminate the need to lock the database/server and delay execution of other transactions while a snapshot is being created by utilizing a timestamp to know when the snapshot creation is so that all inflight/pending transactions prior to that point can be completed thus allowing for a consistent process of creating snapshots to help maintain consistency and also to help overall responsiveness to users of the system by not seeing delays and having their data processed (journaled/logged).
Bergant in view of Skidanov teach pending transactions but do not appear to explicitly teach marking, in a journal at time of snap set (S-base) creation on the source site, valid sync replication input/output (IO) journal entries, each journal entry representing an inflight synch IO request at time of snap set creation; upon determining all marked sync replication IO journal entries are removed from the journal indicating completion of inflight IOs.
Batwara teaches in a journal on the source site, each journal entry representing an inflight synch IO request (see paragraphs [0106], [0123], and [0131]; the system can have an inflight index at the source site to keep track of ongoing operations that are net yet complete).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the snapshot copy process of Bergant in view of Skidanov to utilize a journal/log to keep track of not only pending transactions but also transactions that are inflight as taught by Batwara in order to allow the system to maintain a consistent state until the storage request is fully complete thus helping reduce the need for any larger rollback operations on any failed and/or incomplete storage requests thereby helping overall system robustness and responsiveness by being able to be responsive to users when such a failure occurs while also having means to minimize any downtime impact for recovery efforts and balancing the ability to update the system efficiently with new data modifications.
Bergant in view of Skidanov and Batwara teach marking, in a journal at time of snap set (S-base) creation on the source site, valid sync replication input/output (IO) journal entries, each journal entry representing an inflight synch IO request at time of snap set creation (see Batwara, paragraphs [0106], [0123], and [0131]; see Skidanov, paragraphs [0031]-[0038]; at snapshot creation, the system can utilize means to determine which IO entries are inflight and have them in their own log/index where they will be applied to the stored data);
upon determining all marked sync replication IO journal entries are removed from the journal indicating completion of inflight IOs: creating a snap set (S-base') on the target site (see Skidanov, paragraphs [0031]-[0038]; see Bergant, paragraph [0033]; Batwara, paragraphs [0106], [0123], and [0131]; a snap set is created at the secondary or target site after all data has been transferred over and completed, where an in-flight 

With regard to claim 2, Bergant in view of Skidanov and Batwara teach wherein the valid sync replication IO journal entries indicate corresponding journal entries are allocated to track inflight sync IO, and the entries become valid (see Skidanov, paragraphs [0031]-[0038]; the journals/logs indicate inflight/pending IOs which are tracked).

With regard to claim 4, Bergant in view of Skidanov and Batwara teach wherein the local snap set Sn against the source indicates a snap set of a point in time content of a replication source storage object is created (see Bergant, paragraphs [0025] and [0037]; the local snap set is created and represents the point in time of the content for a replication object).

With regard to claim 5, Bergant in view of Skidanov and Batwara teach wherein creating a remote snap set (Sn) against the S- base', where S-base' >= S-base, includes adding (Sn-S-base) on top of the S-base', resulting in Sn’=Sn (see Bergant, paragraphs [0025] and [0037]; the remote snap set is created where the remote/secondary site can have additional logs for new transactions while waiting for the pending/inflight transactions such that the delta/difference information from the primary server which is the difference between the local snapset (Sn) and the previous 

With regard to claim 6, Bergant in view of Skidanov and Batwara teach wherein the S-base has less than or equal to an amount of data as the S-base' (see Skidanov, paragraphs [0031]-[0038]; see Bergant, paragraphs [0025], [0033], and [0037]; the secondary server can have multiple logs/journals where the received pending/inflight transactions are associated with a first log and other transactions are stored to a second log where those transactions were commenced after the snap set creation process was initiated).

With regard to claims 7, 8, 10-14, and 16-18, these claims are substantially similar to claims 1, 2, and 4-6 and are rejected for substantially similar reasons as discussed above.

Response to Arguments
Applicant’s arguments (see the last paragraph on page 7) with respect to the objections to the specification have been fully considered and are persuasive.  The objections of the specification have been withdrawn.  The applicant amended the specification to address the objections.  In view of the amendments the respective objections have been withdrawn.

Applicant’s arguments (see the first paragraph on page 8) with respect to the objections to the claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn.  The applicant amended the claims to address the claim objections.  In view of the amendments the previous claim objections have been withdrawn.

Applicant’s arguments (see the second paragraph on page 8) with respect to the 35 USC 101 rejections to the claims have been fully considered and are persuasive.  The 35 USC 101 rejections of the claims have been withdrawn.  The applicant amended the claims to address the 35 USC 101 rejections.  In view of the amendments, the respective 35 USC 101 rejections have been withdrawn.
 
Applicant’s arguments (see the fourth paragraph on page 8 through the last paragraph on page 11) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Batwara.  As seen from the amendments, the additional details warranted a further search where an additional reference was found to illustrate inflight logging at a source site that, when combined, would appear to teach or fairly suggest the claim limitations as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/15/2022